per curiam:
Nos toca resolver una vez más otro caso en el que un notario público violó las disposiciones de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2001 et seq., y su Reglamento, 4 L.P.R.A. Ap. XXIV, así como los Arts. 631 y 636 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 2147 y 2152, y el Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Al así proceder, mancilló la fe pública notarial y el presti-gio y honor de aquellos que están investidos de tan sagrado ministerio. Procede que tomemos las acciones disciplina-rias correspondientes. Veamos.
I
El 18 de febrero de 1999 el Procurador General de Puerto Rico presentó una querella contra el Ledo. Luis A. Rivera Vázquez, quien fue admitido al ejercicio de la abo-gacía el 14 de abril de 1978 y al ejercicio de la notaría el 18 de mayo del mismo año. Dicha querella contiene cuatro (4) cargos contra el querellado, en su capacidad de notario. Los incidentes que motivaron la querella datan del año 1986, fecha en que se otorgaron las escrituras objeto de este procedimiento, a saber: la Escritura de Compraventa Núm. 57 de 2 de septiembre de 1986 y la Escritura sobre Testamento Abierto Común Núm. 73 de 15 de diciembre de 1986, ambas otorgadas por el querellado. Los cargos for-mulados contra el Ledo. Luis A. Rivera Vázquez son los siguientes:
*270CARGO I
El Ledo. Luis A. Rivera Vázquez [,] al autorizar la escritura número 57 de fecha 2 de septiembre de 1986[,] violentó la Sección 1 de la Ley Notarial vigente [,] a saber [,] la Ley 99 de fecha 27 de junio de 1956 la cual, entre otras cosas, obliga a todo notario a dar fe y autenticidad conforme a los contratos que ante él se realicen.
CARGO II
El Ledo. Luis A. Rivera Vázquez [,] al autorizar la escritura número 73 de fecha 15 de diciembre de 1986[,] violentó el Ar-tículo [631] del Código Civil de Puerto Rico y la Sección 15 de la Ley Núm. 99 de fecha 27 de junio de 1956, 31 L.P.R.A. [see. 2147,] habiendo sido los testigos instrumentales en un testamento],] parientes dentro del cuarto grado de consangui-nidad del legatario del tercio de libre disposición.
CARGO III
El Ledo. Luis A. Rivera Vázquez [,] al autorizar la escritura número 57 de fecha de 2 de septiembre de 1986[,] violento [sic] la Sección 32 de la Ley Notarial vigente [,] a saber[,] Ley Nú-mero 99 de fecha 27 de junio de 1956 [,] la cual dispone para que los defectos en las escrituras fuesen subsanados mediante escritura pública en la cual deberán comparecer los otorgantes de la escritura subsanada.
CARGO IV
El Ledo. Luis A. Rivera Vázquez violentó!,] al autorizar la Escritura Número 57 de fecha 2 de septiembre de 1986 [,] el Canon 35 de Etica [sic] Profesional],] el cual, entre otras cosas, obliga a todo abogado a ser sincero y honrado al redactar do-cumentos u otros affidavits [sic]. Querella, págs. 1-2.
El 5 de marzo de 1999, el Ledo. Luis A. Rivera Vázquez presentó ante este Tribunal su Contestación a la Querella, negando las imputaciones en su contra resumidas en los cargos I y IV, por la forma en que estaban redactados, y aceptando los hechos imputados en el cargo II, ofreciendo sus razones para tales actuaciones. Además, negó el cargo III, porque el Tribunal de Primera Instancia determinó, mediante sentencia en el caso civil número DAC-87-1081, que la Escritura Núm. 57 de 2 de septiembre de 1986 era válida y reflejaba el negocio jurídico habido entre las partes.
*271Luego de varios incidentes procesales, designamos al Hon. Ramón A. Gómez Colón, Comisionado Especial, me-diante resolución emitida el 15 de octubre de 1999, para que recibiera la prueba que las partes involucradas en este asunto tuvieran a bien presentar, y rindiera un informe con sus determinaciones de hechos y recomendaciones. Dicho Comisionado Especial convocó a las partes, vía orden a esos efectos, a reunirse en conferencia con antelación a vista, con el propósito de simplificar las cuestiones litigio-sas y considerar la admisión de prueba. Luego de celebra-das varias vistas, las partes sometieron ante el Comisio-nado Especial, el 24 de enero de 2000, un Informe de Conferencia entre Abogados.
Surge del mencionado informe, que el Ledo. Luis A. Rivera Vázquez, luego de examinar detalladamente los even-tos ocurridos y los documentos autorizados por él y circu-lados entre las partes, admitió que corrigió la escritura originalmente otorgada. Aceptó que, en lugar de levantar un acta aclaratoria, optó por añadir en la misma escritura original las siguientes correcciones: (1) insertó la frase “yo el notario autorizante doy fe de la existencia y descripción de la edificación antes descrita” (Informe de Conferencia entre Abogados, pág. 6), a la descripción del inmueble ob-jeto de la compraventa; (2) alteró la cuantía del balance hipotecario a favor del banco de veintisiete mil cuarenta dólares con ocho centavos ($27,040.08) a veinticuatro mil cuarenta dólares con ocho centavos ($24,040.08). Surge, además, que el aquí querellado aceptó haber utilizado como testigos instrumentales en el otorgamiento del testa-mento abierto a un sobrino y a un hermano del Sr. Francisco Javier Colón Torres, beneficiario del tercio de libre disposición.
Por su parte, el Comisionado Especial, en su informe, llegó a las determinaciones de hechos siguientes:
*2721. El querellado, Luis A. Rivera Vázquez, fue admitido al ejercicio de la abogacía el día 14 de abril de 1978 y al ejercicio del Notariado el día 18 de mayo del mismo año.
2. El día 20 de diciembre de 1986, la señora Angela Cabrera Cabrera otorgó testamento abierto ante el Notario y ahora querellado, Luis Rivera Vázquez.
3. En dicho testamento, la testadora nombró como here-dero en el tercio de legítima estricta a su hija, Carmen Milagros Rodríguez Cabrera; a sus nietos, hijos de Carmen Milagros, Víctor M. y Karla Michelle Maldonado Rodríguez, como herederos y por partes iguales del tercio de mejoras [sic]. El tercio de libre disposición se le dejó al Sr. Francisco Javier Colón Torres, a quien nombró también como Albacea Testamentario.
4. El día 27 de mayo de 1987, Carmen Milagros Rodríguez Cabrera presentó una demanda sobre Nulidad de Testamento en el Tribunal Superior de Puerto Rico, Sala de Bayamón, bajo el Número 87-2347 contra Francisco Javier Colón Torres y los menores Víctor Manuel y Karla Michelle Maldonado Rodrí-guez, en la cual solicitaba [s]e declarara nulo el testamento abierto otorgado por su señora madre, Ángela Cabrera Cabrera. Aducía para esto el hecho de que por lo menos dos de las personas que comparecieron en la escritura de testamento abierto como testigos, eran parientes dentro del cuarto grado del legatario, Francisco Colón Torres en contravención de los artículos 631 y 636 del Código Civil de Puerto Rico. Los de-mandados contestaron la demanda y aceptaron las alegacio-nes de la demanda.
5. El día 5 de diciembre de 1988, el Tribunal Superior de Puerto Rico, Sala de Bayamón, dictó [s]entencia por las alega-ciones, declarando nula la disposición a favor del legatario, Francisco Javier Colón Torres, por no haberse observado las disposiciones del Artículo 636 del Código Civil, 31 L.P.R.A. Sección 2152.
6. El Tribunal Superior concluyó en su Sentencia del 5 de diciembre de 1988 que dos de los tres testigos instrumentales que comparecieron al otorgamiento del testamento, eran pa-rientes dentro del cuarto grado de consanguinidad [.] Francisco Javier Colón Torres, uno, Angel Luis Torres Maldonado era su hermano, y el otro[,] Angel Luis Colón Alvarado, su sobrino.
7. Estos hechos fueron aceptados por el querellado, Ledo. Luis Rivera Vázquez en el Informe de Conferencia Entre Abo-gados, explicando para ello que descanso [sic] en los dichos de la testadora al calificar los testigos del testamento, sin inda-gar individualmente si estos [sic] guardaban nexos de paren-tesco con la testadora o con los beneficiarios del testamento.
*2738. El día 2 de septiembre de 1986 el Ledo. Luis Rivera Vázquez actuando como Notario Público otorgó la escritura de compraventa número 57[,] mediante la cual Víctor M. Maído-nado Cruz y su esposa, Carmen Milagros Rodríguez Cabrera le vendieron a Javier Colón Torres una propiedad inmueble por la suma de $37,000.00.
9. El día 13 de mayo de 1987, los vendedores, esposos Maldonado-Rodríguez presentaron en el Tribunal Superior, Sala de Bayamón, el caso número DAC 87-1081 sobre Nulidad de Contrato ... y Daños y Perjuicios, solicitando del Tribunal que declarara nulo e inexistente el contrato y la escritura de com-praventa número 57 otorgada [por] el querellado.
10. Basa[ron] su solicitud en el hecho de que la propiedad le había sido vendida a la señora Ángela Cabrera Cabrera, madre de Carmen M. Rodríguez Cabrera y no al que aparecía en la escritura como comprador el Sr. Javier Colón Torres. Alegaron también que el nombre verdadero del Sr. [sic] Colón Torres es Francisco Javier y no Javier, y que éste compareció en la Escritura como soltero, cuando la verdad era que estaba casado con la señora Minerva Alicea Díaz.
11. Alegaron además los esposos Maldonado-Rodríguez que el día 27 de agosto de 1986 comparecieron a la oficina del querellado Luis A. Rivera Vázquez a firmar la escritura de compraventa. Que así lo hicieron, aunque la misma tenía el espacio donde aparece el nombre de los comparecientes, la fe-cha y la descripción de la propiedad en blanco. Que ese mismo día recibieron en dos giros y de manos del Ledo. Luis A. Rivera Vázquez el dinero de la venta. Que la Escritura aparece fe-chada el 2 de septiembre de 1986.
12. El día 29 de septiembre de 1988 los esposos Maldonado-Rodríguez enmendaron la demanda para incluir como code-mandado al [q]uerellado Luis A. Rivera Vázquez.
13. El día 28 de junio de 1995 la entonces Juez del Tribunal Superior, Sala de Bayamón, Honorable [sic] Zulma Zayas Puig, dictó Sentencia declarando Sin Lugar la demanda presentada.
14. En su sentencia del 28 de junio de 1995, el Tribunal Superior concluyó que la escritura de compraventa fue otor-gada el día 2 de septiembre de 1986, según aconteció fuera de toda duda razonable, y sobre todo, por la poca credibilidad que le mereció los testimonios de los esposos Maldonado-Rodríguez.
15. Concluyó además el Tribunal que la propiedad [sí] le fue vendida a Javier Colón Torres, nombre bajo el cual era conocido por el Ledo. Rivera Vázquez y que éste para dicha fecha estaba casado con Minerva Alicea Díaz.
*27416. El Tribunal tomó conocimiento judicial de que la se-ñora Minerva Alicea Díaz presentó demanda de divorcio contra su esposo Javier Colón Torres en el caso civil RF85-3313 y que para la fecha de su radicación el Sr. [sic] Colón Torres solicitó los servicios profesionales del Querellado [,] quien de-clinó representarlo por haber sido abogado y notario de ambas partes en ocasiones anteriores.
17. La Juez Zulma Zayas Puig, concluyó en su Sentencia, que por la falta de credibilidad que le merecieron los testigos de los demandantes, esposos Maldonado-Rodríguez, [éstos] no [probaron] de forma convincente que la negociación de la com-praventa no se hizo con el Sr. Francisco Javier Colón Torres.
18. El Tribunal Superior concluyó[,] además[,] en su Sen-tencia del 28 de junio de 1995, que estaba convencido de que el Ledo. Rivera Vázquez conocía al Sr. Colón Torres como Javier Colón Torres y que cumplió con su deber de requerir el estado civil del comprador, previo al otorgamiento de la escritura. El Tribunal concluyó!,] además[,] que la omisión de no [sic] haber incluido el primero de los dos nombres de pila del Comprador, Francisco Javier Colón Torres [,] en la escritura constituyó un mero error inconsecuente que en nada vició el consentimiento de las partes contratantes en torno a los requisitos estableci-dos por ley para contratos de compraventa de bienes inmuebles.
19. Con posterioridad a que se dictara Sentencia, decla-rando sin lugar la misma, los esposos Maldonado-Rodríguez, presentaron una Moción de Nuevo Juicio.
20. El día 2 de julio de 1998 y el día 10 de septiembre de 1998, el Tribunal Superior, Sala de Bayamón dictó Resolución y Sentencia aprobando una estipulación sometida por los es-posos, Maldonado-Rodríguez y los señores Francisco Javier Colón y Minerva Alicea Díaz, mediante la cual los primeros le pagaban a los segundos la suma de $60,000.00, a cambio de lo cual la propiedad objeto del caso pasar[ía] a nombre de los primeros. Las partes desistieron, sin perjuicio, de cualquier reclamación de daños y perjuicios que incoaran contra el Ledo. Luis Rivera Vázquez.
21. Para el 20 de agosto de 1998 los querellantes!,] por conducto de su abogado [,] sometieron al Procurador General una copia expedida por el Querellado de la Escritura Número 57 del 2 de septiembre de 1986 y presentada ante el Registro de la Propiedad y otra copia de la misma escritura presentada a un Banco, en que hay diferencias entre una y otra.
22. Las partes estipularon en la Conferencia Entre Aboga-dos lo siguiente: “El Ledo. Luis Rivera Vázquez corrigió la Es-critura Núm. 57 de fecha 2 de septiembre de 1986 luego de *275haber autorizado dicho documento y sin tener las partes presentes. Las correcciones consistieron en enmendar el balance hipotecario que existía a favor del Banco de San Juan, diferencias en la descripción del predio objeto del negocio jurí-dico de la escritura en la cual se le concedió a la descripción aludida la frase [‘]yo el notario autorizante doy fe de la exis-tencia y descripción de la edificación antes descrita. [’] Me-diante la conducta aludida el abogado violentó la Sección 1 de la Ley Número 99 de fecha 27 de junio de 1956.”
23. No hubo evidencia de clase alguna de que los errores cometidos por el Notario Luis A. Rivera Vázquez se cometie-ran con el propósito de beneficiar a su cliente económica-mente, o él personalmente.
24. El querellado reconoció que estaba en posición, en am-bos casos, de ser mas [sic] diligente en el ejercicio de sus fun-ciones, y que de haberlo sido los errores cometidos se hubieran evitado. Informe del Comisionado Especial al Tribunal, págs. 3-7.
Evaluados los hechos a la luz de la investigación y el informe correspondiente del Comisionado Especial, de las comparecencias del Procurador General de Puerto Rico y de las partes afectadas en este asunto, procedemos a resolver.
HH I — I
Por estar íntimamente relacionados, consideraremos en conjunto los cargos I, III y IV. Todos esos cargos están re-lacionados con la alegada violación por parte del aquí que-rellado con su obligación de dar fe de los negocios jurídicos que ante él se otorgan y de ser honesto en su proceder.
El Art. 2 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2002, consagra el principio de la fe pública notarial. Dicho artículo dispone lo siguiente:
El notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos extra-judiciales que ante él se realicen, sin peijuicio de lo dispuesto en las leyes especiales. Es su función recibir e interpretar la *276voluntad de las partes, dándole forma legal, redactar las escri-turas y documentos notariales a tal fin y conferirlefs] autori-dad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente eje-cute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento. (Énfasis suplido y corchetes en el original.)
Mediante el ejercicio de la fe pública notarial, el notario público confiere autenticidad a la voluntad que las partes contratantes manifiestan ante él. A ese respecto, la Regla 2 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV, dispone, en lo pertinente, lo siguiente:

El notario es el profesional del derecho que ejerce una fun-ción pública que consiste en recibir, interpretar y dar forma legal a la voluntad de las partes, dar fe de hechos, redactar los instrumentos adecuados a ese fin, conferirles autenticidad, conservar los originales de éstos y expedir copias que den fe de su contenido.

En su función pública,, ejerce la fe pública notarial que tiene y ampara un doble carácter:
(A) En la esfera de los hechos, la exactitud de lo que el nota-rio ve, oye o percibe por sus sentidos, y
(B) en la esfera del Derecho, confiere autenticidad y fuerza probatoria a las declaraciones de voluntad de las partes en el instrumento público redactado conforme a su juicio sobre los preceptos del ordenamiento jurídico para la validez y eficacia del acto o contrato formalizado, y sobre la identidad y capaci-dad de las partes. (Énfasis suplido.)
La fe pública notarial le impone al notario el deber de ser diligente en su gestión y de asegurarse de cumplir con todas las solemnidades de ley al autorizar instrumentos públicos. El notario público, como profesional del Derecho, está obligado a cumplir cabalmente con el Código de Ética Profesional. El Canon 35 del referido código, 4 L.P.R.A. Ap. IX, dispone lo siguiente:
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
*277No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. Es impropio variar o distorsionar las citas jurídicas, suprimir parte de ellas para transmitir una idea contraria a la que el verdadero contexto establece u ocultar alguna que le es conocida.
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. El destruir evidencia documental o faci-litar la desaparición de evidencia testifical en un caso es tam-bién altamente reprochable. (Énfasis suplido.)
El notario público tiene que circunscribirse a la verdad y actuar de conformidad con la ley en todo momento. Todo esto, en función de su autoridad para imprimir autentici-dad a los documentos que ante él se otorgan. La fe pública, de la cual está investido el notario; constituye la espina dorsal de nuestro sistema notarial. (1) La figura del notario es sumamente importante para la estabilidad de los nego-cios jurídicos. En cuanto a este aspecto, nos expresamos en In re Feliciano Ruiz, 117 D.P.R. 269, 275 (1986), de la si-guiente manera:
El notario ejerce una función clave de inestimable importan-cia en los negocios jurídicos. Es custodio de la fe pública. Al autorizar un documento presuntivamente da fe pública y ase-gura que ese documento cumple con todas las formalidades de ley, formal y sustantivamente, que el documento es legal y verdadero, y que se trata de una transacción válida y legítima. La investidura que conlleva la fe pública notarial va acompa-ñada de una presunción controvertible a los actos que ve y oye —vidit et audit— de que lo allí consignado es legal y verdadero. En resumen, la dación de fe está avalada por la confianza de que los hechos jurídicos y circunstancias que acredite fueron percibidos con sus sentidos.
Por la importancia que tiene la fe pública notarial dentro del tráfico de los bienes, el notario tiene que ser en extremo cuidadoso y desempeñar su ministerio con es-*278mero, diligencia y estricto celo profesional.(2) Siendo tan importante su ministerio y teniendo unas consecuencias jurídicas tan fundamentales para la estabilidad de los ne-gocios jurídicos, constituye una falta de las más graves que puede cometer un notario, el faltar a la veracidad de los hechos.(3) El notario público que falta a la verdad en el otorgamiento de un instrumento público no sólo quebranta la fe pública notarial, sino que socava la integridad de la profesión legal y viola su deber de ser sincero y honrado, según dispuesto en el Código de Etica Profesional, supra.i4) Sabido es, que el notario público está obligado a guardar celosamente las disposiciones de la Ley y el Reglamento Notarial, así como las disposiciones del Código de Ética Profesional, so pena de medidas disciplinarias o responsa-bilidad civil o criminal.(5) Esto es así, porque la autentici-dad y validez de un instrumento público está sujeta a que se cumpla estrictamente con los requisitos y las formalida-des legales.(6) Tan importante es la fe pública notarial, que no es necesario que el notario falte a la verdad intencional-mente para que incurra en una violación a ella.(7) Para garantizar la integridad de la fe pública notarial, el notario está obligado a cumplir estrictamente con los preceptos de la Ley Notarial de Puerto Rico.(8) No hacerlo quebranta la fe pública notarial y pone en peligro todo el sistema. (9)
Una vez establecida la importancia de la fe pública notarial en nuestro sistema jurídico, y la obligación del nota-rio público de ser honesto, sincero, honrado y circunscri-*279birse a la verdad de los hechos que ocurren ante sí, nos resta analizar si el aquí querellado cometió las faltas que el Procurador General le imputa. Tenemos que tener pre-sente que el propio querellado admitió que, luego de auto-rizar la Escritura de Compraventa Núm. 57 de 2 de sep-tiembre de 1986, la alteró para corregir la cantidad del gravamen hipotecario y la descripción de la propiedad, sin que estuvieran presentes los otorgantes.
La Ley Notarial de Puerto Rico, supra, establece la forma en que se corregirán los defectos que surjan en un instrumento público y que sean percibidos luego de su autorización. A esos efectos, la referida ley dispone en su Art. 29 lo siguiente:

Los defectos de que adolezcan los documentos notariales ín-ter vivos podrán ser subsanados, sin perjuicio de terceros, por las partes que hubiesen comparecido en el documento o por sus herederos o causahabientes por medio de una escritura pública en que se haga constar el defecto', su causa y la declaración que lo subsana.


Si se dejase de hacer constar por el notario algún dato o circunstancia dispuesto por este capítulo, o si se tratase de error en el relato de hechos presenciados por el notario que corresponda a éste consignar, podrán estas faltas ser subsana-das por el notario autorizante a sus expensas, por propia ini-ciativa o a instancia de cualesquiera de las partes, por medio de acta notarial en que se haga constar el defecto o error, su causa y la declaración que lo subsana.

Si fuera imposible hacer la subsanación en las formas indi-cadas anteriormente, podrá obtener ésta por cualquier medio de prueba admitido en derecho mediante el procedimiento judicial correspondiente ante el Tribunal Superior de Primera Instancia.
En cualquier caso el notario indicará al margen del docu-mento matriz, bajo su firma y sello, el hecho de la corrección e indicará la escritura o acta notarial en las que se haya efectuado. (Énfasis suplido.) Art. 29 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2047.
Por su parte, la Regla 39 del Reglamento Notarial, 4 L.P.R.A. Ap. XXIV, regula el otorgamiento de actas de subsanación. El texto de dicha regla dispone lo siguiente:

*280
Es acta de subsanación el instrumento que redacta el nota-rio, sin intervención de las partes otorgantes y sin perjuicio de tercero, para corregir los defectos u omisiones de que adolezca un instrumento público previo. El notario hará constar en el acta que la subsanación obedece a datos o hechos que presenció o que de otro modo le constan personalmente y que no afectan el negocio jurídico.

Excepto en los testamentos, pueden ser objeto de acta de subsanación, a manera de ejemplo, asuntos tales como:

(b) La omisión o incorrección en la descripción de una pro-piedad cuando la corrección fuere para conformar lo infor-mado en el instrumento a cualquier información que surja del Registro de la Propiedad o en documento fehaciente, y que no fuere incompatible con lo convenido por las partes contratantes.

(d) Hechos tales como la existencia o inexistencia de una edificación, el cotejo de documentos, la existencia y detalles de planos, fotografías y otros documentos y las fechas y entrega de documentos o valores. ... (Enfasis suplido.)
Nótese que la propia Ley Notarial de Puerto Rico y su reglamento disponen los mecanismos para corregir las omisiones o defectos de los cuales puedan adolecer los ins-trumentos públicos. Estas disposiciones toman en conside-ración la posibilidad de que se cometan errores al otorgar un instrumento público. Para preservar la verdad y la fe pública notarial, el notario debe seguir estrictamente este procedimiento para la corrección de defectos en los instru-mentos públicos.
En el caso de autos, el querellado no siguió el procedi-miento establecido por la ley y el reglamento para corregir los defectos de la Escritura Núm. 57 de 2 de septiembre de 1986. En lugar de otorgar otra escritura en la que compa-recieran los otorgantes originales para subsanar el defecto, optó por alterar el documento público, luego de ser autori-zado por él mismo y en ausencia de los otorgantes, en abierta violación a su deber de ser honesto y honrado, así como de cumplir cabalmente las disposiciones de la ley y el *281Reglamento Notarial. Su conducta estuvo reñida con la ética y lesionó la fe pública notarial, de la cual está investido. No podemos permitir que se viole impunemente la institución de la fe pública notarial y se ponga en peligro la estabilidad del tráfico jurídico, por la práctica de algu-nos notarios de utilizar medios incompatibles con la verdad y la honradez en el descargo de su ministerio. Las faltas I, III y IV fueron cometidas por el aquí querellado.
HH HH HH
Nos corresponde ahora analizar el cargo II imputado al aquí querellado por el Procurador General. Al realizar este análisis, utilizaremos las normas esbozadas anteriormente con respecto a la fe pública notarial y las disposiciones del Código Civil de Puerto Rico y su interpretación jurispru-dencial, en torno a las formalidades requeridas en el otor-gamiento de un testamento abierto. Veamos.
El Art. 644 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2181, dispone lo siguiente:
El testamento abierto deberá ser otorgado ante notario y tres testigos idóneos que vean y entiendan al testador, y de los cuales uno, a lo menos, sepa y pueda leer y escribir.
Sólo se exceptuarán de esta regla los casos expresamente determinados en este mismo subcapítulo.
En cuanto a la idoneidad de los testigos que pueden comparecer en un testamento, el Código Civil dispone lo siguiente:
No podrán ser testigos en los testamentos:
(1) Los menores de edad.
(2) Los que no tengan la calidad de vecinos o domiciliados en el lugar del otorgamiento, salvo en los casos exceptuados por la ley.
(3) Los ciegos o los totalmente sordos o mudos.
(4) Los que no entienden el idioma del testador.
(5) Los que no estén en su sano juicio.
*282(6) Los que hayan sido condenados por el delito de falsifica-ción de documentos públicos o privados, o por el de falso tes-timonio, y los que estén sufriendo pena de interdicción civil.
(7) Los dependientes, amanuenses, criados, ni persona otra alguna que trabaje en la misma oficina, o sea socio, o pariente dentro del cuarto grado de consanguinidad o segundo de afini-dad del notario autorizante. Art. 630 del Código Civil, 4 L.P.R.A. see. 2146.
En cuanto a los parientes o herederos o legatarios nom-brados en el testamento, el Código Civil dispone:
En el testamento abierto tampoco podrán ser testigos los herederos y legatarios en él instituidos, ni los parientes de los mismos dentro del cuarto grado de consanguinidad o segundo de afinidad.
No están comprendidos en esta prohibición los legatarios y sus parientes, cuando el legado sea de algún objeto o mueble o cantidad de poca importancia con relación al caudal hereditario. 4 L.P.R.A. see. 2147.
La Ley Notarial de Puerto Rico, supra, también con-tiene una disposición que prohíbe a determinados parien-tes del notario o de los otorgantes a servir como testigos instrumentales en un instrumento público. A esos efectos, el Art. 22 de la referida ley, 4 L.P.R.A. see. 2040, dispone lo siguiente:
Los testigos, incluso los de conocimiento, deberán ser mayo-res de edad, capacitados y que sepan y puedan leer y firmar. No podrán ser testigos instrumentales los empleados del no-tario autorizante, ni los parientes del notario o de las partes interesadas, dentro del cuarto grado de consanguinidad o se-gundo de afinidad.
El Art. 636 del Código Civil, 31 L.P.R.A. see. 2152, dispone que “[s]erá nulo el testamento en cuyo otorgamiento no se hayan observado las formalidades respectivamente establecidas en este Capítulo”. Hemos resuelto, en repetidas ocasiones, que la comparecencia de tres (3) testigos idóneos es un requisito formal para la validez del tes-*283tamento, en ausencia del cual el testamento es nulo.(10) El notario, como profesional del derecho investido de la fe pú-blica notarial, está obligado a asegurarse fehacientemente de la idoneidad de los testigos que comparecen a un testa-mento abierto. En Ríos v. El Registrador de la Propiedad, 15 D.P.R. 665 (1909), nos expresamos a los efectos de que la dación de fe del notario en cuanto a la idoneidad de los testigos en un testamento es suficiente calificación sobre su capacidad; para demostrar la incapacidad de los testigos habría que probarlo en un juicio. íd. En In re Méndez Rivera, 141 D.P.R. 753 (1996), establecimos que la falta de diligencia y de cumplimiento con los requisitos y solemni-dades en el otorgamiento de un testamento abierto consti-tuyen una violación al Código de Etica Profesional, supra, el cual exige un desempeño eficiente, responsable y dili-gente de la profesión legal, que conlleva sanciones disciplinarias.
Veamos la conducta del aquí querellado, a la luz de la doctrina establecida anteriormente, para determinar si en efecto cometió la falta II que le ha sido imputada. El propio querellado de autos aceptó que utilizó testigos que no eran idóneos en el otorgamiento de la Escritura de Testamento Abierto Núm. 73 de 15 de diciembre de 1986. Los testigos no eran idóneos por ser parientes del legatario del tercio de libre disposición, dentro de los grados prohibidos por ley. De hecho, el referido testamento fue declarado nulo por el Tribunal de Primera Instancia. El propio querellado de autos aceptó que esta situación ocurrió por confiar en los dichos de la testadora sobre la idoneidad de los testigos y no indagar con cada uno individualmente sobre su relación de parentesco con los herederos y legatarios nombrados. Su acción demuestra una crasa negligencia al ejercer su mi-nisterio, que lo llevó a dar fe de un hecho que era falso, conllevando, a su vez, la nulidad parcial del testamento. *284Esta acción del aquí querellado fue contraria a las disposi-ciones expresas de los Arts. 631 y 636 del Código Civil, supra, de la Ley Notarial de Puerto Rico, supra, y del Có-digo de Ética Profesional, supra. Con su actuación violó la fe pública notarial y su deber de desempeñarse con diligen-cia, honradez y con el propósito de garantizar una repre-sentación legal adecuada a cada ciudadano, según dispone el Código de Ética Profesional, supra. Su proceder mani-fiesta un grave menosprecio con el cumplimiento de las disposiciones legales y negligencia crasa en el ejercicio de su ministerio. El cargo II fue cometido.
IV
Por los fundamentos antes expuestos, procede la sus-pensión indefinida del ejercicio de la notaría del Ledo. Luis A. Rivera Vázquez.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.

(1) In re Feliciano Ruiz, 117 D.P.R. 269 (1986).


(2) In re González Maldonado, 152 D.P.R. 871 (2000).


(3) In re Vargas Hernández, 135 D.P.R. 603 (1994); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993); In re Landing; y Aulet, 107 D.P.R. 103 (1978); In re Cruz Tollinche, 105 D.P.R. 500 (1976).


(4) In re Rivera Arvelo y Ortiz Velázquez, supra; S. Torres Peralta, El Derecho Notarial Puertorriqueño, ed. especial, San Juan, Pubs. STP, 1995.


(6) In re González Maldonado, supra.


(6) In re González Maldonado, supra.


(7) In re Chaar Cacho, 123 D.P.R. 655 (1989).


(8) In re González González, 119 D.P.R. 496 (1987).


(9) In re Feliciano Ruiz, supra; In re González González, supra.


(10) In re López Toro, 146 D.P.R. 756 (1998); In re Méndez Rivera, 141 D.P.R. 753 (1996); Rivera Pitre v. Galarza Martínez, 108 D.P.R. 565 (1979).